Case 4:18-cv-00442-ALM-CMC Document 207 Filed 09/11/20 Page 1 of 3 PageID #: 9831




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

  ED BUTOWSKY,                                     §
                                                   §
         Plaintiff,                                §
                                                   §
  V.                                               §        CIVIL ACTION NO.
                                                   §
  DAVID FOLKENFLIK; NATIONAL                       §        4:18-CV-00442-ALM
  PUBLIC RADIO, INC.; EDITH                        §
  CHAPIN; LESLIE COOK; AND                         §
  PALLAVI GOGOI,                                   §
                                                   §
         Defendants.                               §
                                                   §


       DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED ORDER


         COME NOW, Defendants David Folkenflik, National Public Radio, Inc., Edith Chapin,

  Leslie Cook, and Pallavi Gogoi (collectively, “Defendants” or “NPR”), by their undersigned

  counsel, and respectfully notify the Court that Defendants do not request any redactions to sealed

  Order on Rule 37 Sanctions Issues (Dkt. 194) regarding Motion for Sanctions Pursuant to

  Federal Rule of Civil Procedure 37 (Dkt. 161).




  DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED ORDER                                    PAGE 1
Case 4:18-cv-00442-ALM-CMC Document 207 Filed 09/11/20 Page 2 of 3 PageID #: 9832




                                            Respectfully submitted,

                                            By: Laura Lee Prather
                                            Laura Lee Prather
                                            State Bar No. 16234200
                                            laura.prather@haynesboone.com
                                            Wesley D. Lewis
                                            State Bar No. 24106204
                                            wesley.lewis@haynesboone.com
                                            HAYNES AND BOONE, LLP
                                            600 Congress Avenue, Suite 1300
                                            Austin, Texas 78701
                                            Telephone:     (512) 867-8400
                                            Telecopier: (512) 867-8470

                                            David H. Harper
                                            State Bar No. 09025540
                                            david.harper@haynesboone.com
                                            Stephanie N. Sivinski
                                            State Bar No. 24075080
                                            stephanie.sivinski@haynesboone.com
                                            2323 Victory Avenue, Suite 700
                                            Dallas, Texas 75219
                                            Telephone:     (214) 651-5000
                                            Telecopier: (214) 651-5940

                                            David J. Bodney
                                            admitted pro hac vice
                                            bodneyd@ballardspahr.com
                                            Ian O. Bucon
                                            admitted pro hac vice
                                            buconi@ballardspahr.com
                                            BALLARD SPAHR LLP
                                            1 E. Washington Street, Suite 2300
                                            Phoenix, Arizona 85004-2555
                                            Telephone:    602.798.5400
                                            Fax:          602.798.5595

                                            Attorneys for Defendants




  DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED ORDER                        PAGE 2
Case 4:18-cv-00442-ALM-CMC Document 207 Filed 09/11/20 Page 3 of 3 PageID #: 9833




                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 11th day of September, 2020, I served the foregoing
  document on all counsel of record by filing it with the Court’s ECF system.

                                               /s/ Laura Lee Prather
                                               Laura Lee Prather




  DEFENDANTS’ NOTICE REGARDING REDACTIONS TO SEALED ORDER                                  PAGE 3
